           Case 1:20-cv-02625-LGS Document 168 Filed 12/28/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 SCOTT POWERS,                                                 :
                                          Plaintiff,           :
                                                               :   20 Civ. 2625 (LGS)
 -against-                                                     :
                                                               :        ORDER
 MEMORIAL SLOAN KETTERING CANCER :
 CENTER, et al.,                                               :
                                          Defendants.          :
 ------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 8, 2020, the Court issued an Order denying Plaintiff’s motion to

compel Defendant Memorial Sloan Kettering to produce audit trails and other metadata regarding

the creation, retrieval, update and destruction of Erika Zak’s electronic medical records as

untimely and not proportional to the needs of the case. Dkt. No. 81.

        WHEREAS, on December 4, 2020, the Court issued an Order denying Plaintiff’s motion

to compel Defendant Memorial Sloan Kettering to produce the audit trails and metadata for seven

medical records as untimely and not proportional to the needs of the case. Dkt. No. 142.

        WHEREAS, on December 23, 2020, Plaintiff filed a pre-motion letter in anticipation of a

motion to compel Defendants to produce the view audit trails and access logs for Ms. Zak’s

electronic medical and health records on the ground that Defendants allegedly used these records

to impeach Dr. DeMatteo. Dkt. No. 162.

        WHEREAS, on December 24, 2020, Defendants filed a responsive letter to Plaintiff’s

December 23, 2020, pre-motion letter stating that “Defendants advised Plaintiff during the meet

and confer that no claimed audit trails or access logs were used to question Dr. DeMatteo,” and

that “not one alleged audit trail or access log was shown to Dr. DeMatteo or mentioned during the

examination of Dr. DeMatteo.” Dkt. No. 164.

        WHEREAS, “[a] motion for reconsideration should be granted only when the [party
         Case 1:20-cv-02625-LGS Document 168 Filed 12/28/20 Page 2 of 2


seeking reconsideration] identifies an intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent manifest injustice.” Kolel Beth

Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal

quotation marks omitted). The standard “is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or data that the court overlooked.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (internal

quotation marks omitted). A motion for reconsideration is “not a vehicle for relitigating old

issues, presenting the case under new theories, securing a rehearing on the merits, or otherwise

taking a second bite at the apple.” Id. (internal quotation marks omitted). The decision to grant

or deny a motion for reconsideration rests within “the sound discretion of the district court.” See

Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (internal quotation marks omitted); accord

Strougo v. Barclays PLC, 334 F. Supp. 3d 591, 595 (S.D.N.Y. 2018). It is hereby

       ORDERED that, Plaintiff’s pre-motion letter in anticipation of a motion to compel is

construed as a motion for reconsideration of the Court’s October 8, 2020, and December 4, 2020,

Orders and such motion is DENIED on the grounds that it is untimely and does not identify any

intervening change in fact or law, or any need to correct a clear error.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 162.



Dated: December 28, 2020
       New York, New York
